Case 1:19-cv-02381-LTB-MEH Document 119 Filed 07/28/20 USDC Colorado Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO



    Civil Action No. 19-cv-2381-LTB-MEH


    WALTER CHARNOFF

          Plaintiff,

   v.

    NANCY LOVING d/b/a ARTSUITE NY, et al.

           Defendants.



          PLAINTIFF’S RESPONSE TO ST. PIERRE DEFENDANTS’ MOTION FOR
           PROTECTIVE ORDER AND/OR TEMPORARY STAY OF DISCOVERY


          Plaintiff, Walter Charnoff, (“Mr. Charnoff” or “Plaintiff”) by and through his undersigned

   counsel, The Law Office of Ian T. Hicks, LLC, hereby respectfully files his Response to the St.

   Pierre Defendants’ Motion for Protective Order And/Or Temporary Stay of Discovery:

                       I.   INTRODUCTION AND FACTUAL BACKGROUND

          Plaintiff merely desires to take depositions of fact witnesses to a pending civil action. The

   Defendants, Alicia St. Pierre, Martin St. Pierre, and ISP Holdings, Inc., (“Defendants”) seek to

   preclude those depositions from happening. Given that discovery from fact witnesses is a central

   feature of our civil justice system, whose underlying policy is to ensure all relevant evidence is

   available for trial, one would naturally expect that Defendants might have some imperative legal
Case 1:19-cv-02381-LTB-MEH Document 119 Filed 07/28/20 USDC Colorado Page 2 of 10




   reason supporting their position, like say, a privilege, improper service, or a clear violation of a

   procedural rule.

           What Defendants are relying upon instead is as unconvincing as it is simplistic: they

   simply don’t want to be deposed. The baseline “inconvenience” of being deposed, however, is

   neither a legal nor a logical reason for excusing any of the Defendants from discovery for some

   interminable amount of time. All discovery is inconvenient in the absolute sense, but that is the

   bargain we have all struck, and rules we are all subject to, as part of the benefit of living in an

   organized society. The Defendants engaged in direct business activity with the other Defendants,

   except Studio 41, LLC (“S41”), by executing an contract to provide a half-million dollars in

   funding for AP, to be repaid from the proceeds of the sale of art over time.

           The Defendants sought to benefit from these business dealings. As counsel for the

   Defendants admitted on the record at the Court’s most recent discovery hearing, Ms. St. Pierre

   acted as Director of Sales for the gallery that does business at AP, and she acted in this role to

   preserve and inflate the value of her half-million dollar investment.1 There is no reasonable

   argument, and certainly none supported by objective facts and evidence, showing, that she, Martin

   St. Pierre, and ISP are so clearly lacking in any information that might be reasonably calculated to

   lead to admissible evidence that the mere taking of their depositions should be affirmatively

   precluded.



   1
    Counsel characterized her role as a “volunteer” Director. Whatever limitation this unofficial,
   unstated description was intended to convey, it is unavailing. Counsel admitted that Ms. St. Pierre
   acted as a Director for the express purpose of protecting her investment in AP. That is an officer
   attempting to further a financial interest in a for-profit limited liability company, no different than
   an executive at Exxon Mobil or Lockheed Martin attempting to preserve the value of their
   corporate stock holdings. In short, it’s a business relationship. Being the one who controls the
   very activity—sales—that is the purpose of the company and the sustenance that ensures its
   survival is hardly a detached, remote, or uninvolved activity. Ms. St. Pierre, in this role, was
   perhaps the most crucial and central officer and employee of AP in existence.
                                                      2
Case 1:19-cv-02381-LTB-MEH Document 119 Filed 07/28/20 USDC Colorado Page 3 of 10




           On the other hand, Plaintiff pled allegations and claims for relief in his Second Amended

   Complaint (“SAC”) at paragraphs directly against the Defendants, and they each have unique

   information critical to proving those allegations and claims. At paragraphs 28-35, 51-54, and 60-

   65, the SAC alleges a broad array of misrepresentations made by AP, Mr. Hinkleman, and Ms.

   Loving to induce Plaintiff’s purchase.

           At paragraphs 82-85, the SAC alleges that the remaining Defendants, the St. Pierres and

   ISP, (1) obtained an interest in Plaintiff’s money, (2) received some of Plaintiff’s money, (3)

   knew that the money had been wrongfully obtained, (4) nevertheless kept it, despite the existence

   of circumstances rendering such retention unjust, and (5) Ms. St. Pierre affirmatively instructed

   Ms. Loving to cause AP to breach its contractual obligations to Plaintiff.

           The Defendants sought to be deposed may have discoverable information, or information

   reasonably calculated to lead to admissible evidence as to the truth or falsity of the pre-purchase

   misrepresentations, the allegations against the Defendants directly, and the use of and accounting

   for Plaintiff’s purchase funds, which is essential to show they obtained a benefit for purposes of

   the unjust enrichment claim and damages.

           Defendants’ contention that case law “overwhelmingly” supports a stay is nothing less

   than hyperbole. The essential facts are undisputed, and they all align in Plaintiff’s favor for the

   taking of routine fact-witness depositions: (1) the depositions will impose no requirement to

   travel, (2) the depositions will be scheduled to take place at a mutually agreeable date and time to

   reduce any inconvenience, (3) even if Defendants’ Motion to Dismiss is granted, Defendants will

   still be subject to the exact same depositions, on the exact same facts and issues, in the exact same

   locations as either fact witnesses or as parties sued in a new action commenced in their home

   jurisdiction.



                                                     3
Case 1:19-cv-02381-LTB-MEH Document 119 Filed 07/28/20 USDC Colorado Page 4 of 10




          Yet, if the depositions are precluded, with a looming discovery cutoff, and the need to

   obtain information for dispositive motions and trial, the prejudice will be immense, and perhaps

   case-determinative. Defendants cannot engage in business activities, obtain the benefits of using

   the corporate form, and the potential windfall of an investment opportunity, all of which are made

   possible by the existence of laws to organize and protect those economic interests, and courts to

   enforce those laws, and then unilaterally turn their back on those laws and courts when they see

   fit. That is neither fair, nor supported by law, nor reconcilable with the effective, rational

   functioning of an advanced civilization.

          Defendants’ Motion should be denied, in its entirety, and the Defendants made available

   for a deposition in accordance with the Rules of Civil Procedure.

                                      II.     LEGAL STANDARD

          “Modern instruments of discovery are designed to ‘make a trial less a game of blind

   man’s bluff and more a fair contest with the basic issues and facts disclosed to the fullest

   practicable extent.’” Smith v. Bd. of Cty. Commissioners for the Cty. of Chaves, New Mexico,

   2011 WL 13289869, at *1 (D.N.M. Mar. 21, 2011) (quoting United States v. Procter & Gamble,

   Co., 356 U.S. 677, 682 (1958)). Indeed, “[t]he Federal Rules of Civil Procedure and judicial

   precedent also prohibit gamesmanship under the guise of discovery.” Witt v. GC Servs. Ltd.

   P'ship, 307 F.R.D. 554, 561 (D. Colo. 2014).

          “Fed. R. Civ. P. 26(b) states that ‘[p]arties may obtain discovery regarding any matter,

   not privileged, that is relevant to the claim or defense of any party . . . Relevant information need

   not be admissible at the trial if the discovery appears reasonably calculated to lead to the

   discovery of admissible evidence.’” Kear v. Kohl's Dep't Stores, Inc., 2014 WL 2216967, at *1

   (D. Kan. May 29, 2014).



                                                      4
Case 1:19-cv-02381-LTB-MEH Document 119 Filed 07/28/20 USDC Colorado Page 5 of 10




          “Discovery relevance is minimal relevance,’ which means it is possible and reasonably

   calculated that the request will lead to the discovery of admissible evidence.” Teichgraeber v.

   Memorial Union Corp. of Emporia State University, 932 F. Supp. 1263, 1265 (D. Kan. 1996).

   “Relevance is broadly construed at the discovery stage of the litigation and a request for

   discovery should be considered relevant if there is any possibility the information sought may be

   relevant to the subject matter of the action.” Smith v. MCI Telecommunications Corp., 137

   F.R.D. 25, 27 (D.Kan.1991).

          Stated another way, “discovery should ordinarily be allowed unless it is clear that the

   information sought can have no possible bearing on the subject matter of the action.” Fox v.

   Pittsburg State Univ., 2015 WL 7572301, at *1 (D. Kan. Nov. 24, 2015) (quoting Snowden By

   and Through Victor v. Connaught Lab., 137 F.R.D. 325, 341 (D. Kan. 1991)). Discovery

   requests must be relevant on their face. Williams v. Bd. of County Comm'rs, 192 F.R.D. 698, 705

   (D. Kan. 2000).

          In determining whether a stay is appropriate, the court weighs interests such as whether

   defendants are likely to prevail in the civil action, whether defendants will suffer irreparable

   harm, whether the stay will cause substantial harm to other parties to the proceeding, and the

   public interests at stake. United Steelworkers of Am. v. Oregon Steel Mills, Inc., 322 F.3d 1222,

   1227 (10th Cir. 2003). The court may also consider plaintiff’s interests in proceeding

   expeditiously with the civil action and the potential prejudice to plaintiff of a delay, the burden

   on the defendants, and the convenience to the court. See String Cheese Incident, LLC v. Stylus

   Shows, Inc., 2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006) (citing FDIC v. Renda, 1987 WL

   348635, at *2 (D. Kan. Aug. 6, 1987)).




                                                     5
Case 1:19-cv-02381-LTB-MEH Document 119 Filed 07/28/20 USDC Colorado Page 6 of 10




          Courts in this District generally disfavor the stay of all discovery. Sanchez v. City & Cty.

   of Denver, Colorado, 2020 WL 924607, at *3 (D. Colo. Feb. 26, 2020) (citing Wason Ranch

   Corporation v. Hecla Mining Co., 2007 WL 1655362, at *1 (D. Colo. June 6, 2007)).

                                     III.    LEGAL ARGUMENT

   A.     None of the Factors for the Issuance of a Stay of Discovery Support the Motion.

          Defendants’ counsel begins by arguing that a stay is appropriate, and then turns to an

   unnecessary on undersigned counsel and the Plaintiff for allegedly engaging in improper

   litigation practices for “delaying” this litigation. Plaintiff would prefer to focus on the merits,

   but must respond when called out in this unfortunate manner.

          In reality, it is the Defendants who brazenly made false or at least materially misleading

   statements under oath, Defendants’ counsel who has repeatedly refused to respond to emails

   requesting information on crucial issues, and the Defendants who have repeatedly engaged in

   transparent discovery gamesmanship by disclosing previously-requested documents, twice, after

   the Plaintiff filed his Response to the Motion to Dismiss for Lack of Jurisdiction, which required

   two separate supplementations.

          Even in the context of this dispute, after Defendants’ counsel raised his concern that

   agreeing to be deposed might be used against them to show a waiver of jurisdiction, the

   undersigned repeatedly emailed counsel to ask if a written stipulation that Plaintiff would not use

   that argument could facilitate the taking of the depositions. Defendants’ counsel simply ignored

   those emails. Repeatedly. See Emails between Ian Hicks, Esq. and Tom Wagner, Esq., attached

   as Exhibit A. The “delay” associated with requesting Defendants deposition is not a delay at all,

   it was timely requested, and the delays of the misrepresentations to the Court and the peculiar

   intransigence of Defendants’ counsel is far more blameworthy and relevant, in any event.



                                                     6
Case 1:19-cv-02381-LTB-MEH Document 119 Filed 07/28/20 USDC Colorado Page 7 of 10




           In addressing the String Cheese factors, none supports a stay.

           First, Plaintiff has an interest in expeditiously proceeding with this matter. Plaintiff was,

   and this is not disputed by any party to this case, deprived of this art for which he paid

   $186,000.00 for over a year, this case was filed a year ago, and he served discovery promptly in

   early 2020, then followed up on the response several times to obtain 8 different productions of

   documents from the remaining Defendants. One need only take a cursory review of the docket

   to see that Plaintiff has sought to move this case forward, and that is has been actively litigated.

   It is odd for all of the Defendants to argue that Plaintiff has “over-litigated” the case at one

   juncture, and the St. Pierre Defendants to now contend it has been under litigated. The discovery

   cutoff is approaching, and the Defendants are both fact witnesses and parties. They would have

   been deposed anyways. Their status as both fact witnesses and parties does not create an

   immunity from discovery. The first factor favors the Plaintiff.

           Second, Plaintiff will be prejudiced by a stay. The parties need to conduct depositions

   and finish discovery, and Defendants are fact witnesses and parties. They hold crucial and

   unique information that is inextricably intertwined with the facts and issues applicable to all

   parties. Thus, a stay would impact the overall resolution of the case on the merits and cause a

   ripple effect of delays that is contrary to the Plaintiff’s interests. See, e.g., Clarendon Nat'l Ins.

   Co. v. Glickauf, 2019 WL 1897845, at *2 (D. Colo. Feb. 14, 2019) (“As Plaintiff acknowledges,

   Defendants indicate an intent to depose a significant number of witnesses, and an indeterminate

   stay may interrupt the Parties’ ability to conduct meaningful discovery even in the generous

   length already provided by this court. Indeed, this court concludes that Clarendon has an interest

   in proceeding expeditiously with discovery in this action such that granting a stay pending




                                                      7
Case 1:19-cv-02381-LTB-MEH Document 119 Filed 07/28/20 USDC Colorado Page 8 of 10




   resolution of Defendants’ Motion to Dismiss could substantially delay the ultimate resolution of

   the matter, with injurious consequences.”).

          Third, while there is some burden in the absolute sense, it is minimal and nothing out of

   the ordinary. In fact, the opposite is true: if anything, the burden of the Defendants is unusually

   light. The depositions will be taken at their place of choosing, their time of choosing, and their

   date of choosing. See Webb v. Brandon Exp. Inc., 2009 WL 4061827, at *2 (D. Colo. Nov. 20,

   2009) (“Parties always are burdened by discovery and the other requirements for the preparation

   of a case. That is a consequence of our judicial system and the rules of civil procedure. There is

   no special burden here.”). Defendants will not suffer prejudice beyond ordinary burdens of

   litigation in the absence of stay merely because they believe in the success of their Motion to

   Dismiss. See Baldwin v. United States, 2011 WL 5177698, at *2 (D. Colo. Nov. 1, 2011)

   (concluding that the defendant would not be prejudiced in the absence of a stay pending

   resolution of its Motion to Dismiss because the “ordinary burdens associated with litigating a

   case do not constitute undue burden,”).

          Finally, neither the convenience to the court nor the interests of nonparties and the public

   warrant a stay of this matter. For the reasons stated with respect to the second favor, a stay will

   merely cause delays on the whole case, which will inconvenience the Court. Moreover, the

   discovery sought is not extensive, it is one deposition per Defendant, and likely less than one day

   per Defendant. It is the same discovery that would be obtained regardless of whether the action

   is dismiss for lack of jurisdiction, because a Court can lack jurisdiction over a person for

   purposes of a claim but still subject that person to being deposed as a witness. And Defendants

   are parties and fact witnesses here. The public interest is in ensuring the interstate business

   transactions occur and are regulated in a manner that ensures the enforceability of laws and the



                                                     8
Case 1:19-cv-02381-LTB-MEH Document 119 Filed 07/28/20 USDC Colorado Page 9 of 10




   regulation of injurious business practices. If being an interstate defendant is held as a virtual

   immunity from discovery, then that will harm the economy and public faith in the legal system

          Accordingly, all factors favor denial of Defendants’ belatedly-filed Motion to Stay.

                                         IV.     CONCLUSION

          Defendants’ Motion should be denied, in its entirety, and they should be ordered to

   participate in the setting of their depositions forthwith in accordance with the Rules of Civil

   Procedure.




          Dated this 28th day of July, 2020
                                                         /s/ Ian T. Hicks, Esq.
                                                         Ian T. Hicks, Reg. No., 39332
                                                         The Law Office of Ian T. Hicks LLC
                                                         Attorney for Plaintiff
                                                         6000 East Evans Avenue, Suite 1-360
                                                         Denver, Colorado, 80222
                                                         Telephone: (720) 216-1511
                                                         Facsimile: (303) 648-4169
                                                         E-mail: ian@ithlaw.com




                                                     9
Case 1:19-cv-02381-LTB-MEH Document 119 Filed 07/28/20 USDC Colorado Page 10 of 10




                                    CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on July 28, 2020, the foregoing Response was filed via

    CM/ECF, and served upon the following:

    Shoemaker Ghiselli + Schwartz, LLC
    Elizabeth H. Getches
    Cynthia A. Mitchell
    SHOEMAKER GHISELLI + SCHWARTZ LLC
    1811 Pearl Street
    Boulder, CO 80302
    Telephone: (303) 530-3452
    Email: lgetches@sgslitigation.com
    Attorney for Defendants other than Martin St. Pierre, Alicia St. Pierre, and ISP Holdings, Inc.

    Thomas H. Wagner, #38135
    Anderson Law Group
    7385 W. Highway 50
    Salida, CO 81201
    Telephone: (719) 539-7003
    tom@anderson-lg.com
    Counsel for Defendants Martin St. Pierre, Alicia St. Pierre, and ISP Holdings, Inc.




                                                                s/Ian T. Hicks, Esq.




                                                    10
